      Case: 1:19-cv-00857 Document #: 1 Filed: 02/11/19 Page 1 of 4 PageID #:1




                      THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


SEIU LOCAL 1 & PARTICIPATING                  )
EMPLOYERS HEALTH TRUST and                    )
SEIU LOCAL 1 & PARTICIPATING                  )
EMPLOYERS PENSION TRUST,                      )
                                              )
                            Plaintiffs,       )
                                              )
              v.                              )
                                              )
UNIVERSAL PROTECTION SERVICE,                 )
LLC,                                          )
                                              )
                            Defendant.        )


                                    COMPLAINT

       Plaintiffs, SEIU LOCAL 1 & PARTICIPATING EMPLOYERS HEALTH TRUST and
SEIU LOCAL 1 & PARTICIPATING EMPLOYERS PENSION TRUST, by and through their
Attorneys, Robert B. Greenberg and Matthew S. Jarka of Asher, Gittler & D'Alba, Ltd., and
complaining of Defendant, UNIVERSAL PROTECTION SERVICE, LLC, state as follows:
       1.     This action is brought under the provisions of Sections 502(g)(2), (a)(3), of the
Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C., Secs. 1132(g)(2),
(a)(3), and 1145.
       2.     Jurisdiction in this Court is based upon Sections 502(e)(1) and 502(e)(2) of
ERISA [29 U.S.C. Sec. 1132(e)(1) and (e)(2)], which states in relevant part:


              Where an action under this subchapter is brought in a district
              court of the United States, it may be brought in the district
              where the plan is administered, where the breach took place,
              or where a defendant resides or may be found, and process

                                             -1-
      Case: 1:19-cv-00857 Document #: 1 Filed: 02/11/19 Page 2 of 4 PageID #:2



              may be served in any other district where a defendant resides
              or may be found.


       3.     The SEIU LOCAL 1 & PARTICIPATING EMPLOYERS HEALTH TRUST and

SEIU LOCAL 1 & PARTICIPATING EMPLOYERS PENSION TRUST ("Funds") receive

contributions from numerous employers pursuant to collective bargaining agreements

heretofore entered into between Service Employees International Union Local 1 ("Union"),

including Defendant, and the Funds are maintained and administered in accordance with

and pursuant to the provisions of Section 302(c)(5) of the National Labor Relations Act, as

amended, ERISA and other applicable federal law and the Funds are administered

pursuant to the terms and provisions of a certain Restated Agreement and Declaration of

Trust ("Trust Agreement").

       4.   The Funds’ offices are located at 111 East Wacker, 17th Floor, Chicago, Illinois

60601, and the Funds are administered in the Northern District of Illinois.

       5.     As provided in the Trust Agreement, Plaintiffs are required to receive, hold

and manage all monies required to be contributed to the Funds in accordance with the

provisions of the then applicable Collective Bargaining Agreement for the uses and

purposes set forth in the Trust Agreement.

       6.     Defendant is an employer engaged in an industry affecting commerce and

maintains its principal place of business at 7820 Graphics Drive, Suite 105, Tinley Park,

Illinois 60477.

       7.     Defendant employs or has employed persons represented for collective


                                           -2-
      Case: 1:19-cv-00857 Document #: 1 Filed: 02/11/19 Page 3 of 4 PageID #:3



bargaining purposes by the Union and agreed to be bound by the Collective Bargaining

Agreement or agreements referred to herein, by the terms of which Defendant was

required to contribute to the Funds.

      8.     Plaintiffs are entitled to an accounting from Defendant, said accounting to

state the number of individuals regularly employed by Defendant, including those

regularly employed on a part-time basis, and the length of time all said individuals were

employed by Defendant for the period January 1, 2017, through December 31, 2017.

      9.     Plaintiffs, in their behalf, and on behalf of all employees for whose benefit the

Funds were established, have requested Defendant to submit its books and records for an

audit as provided for in the Funds’ Trust Agreement, which is incorporated into the

Bargaining Agreement, but Defendant has refused and failed to perform as herein alleged.

      10.    Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreconcilable injury and damage unless Defendant is ordered to

specifically perform all of its obligations required under the Collective Bargaining

Agreement and the Trust Agreement, and is restrained from continuing to refuse to

perform as thereunder required.

      WHEREFORE, Plaintiffs pray:

      (a)    That Defendant be compelled to account to Plaintiffs for contributions due

             as aforesaid and to pay to Plaintiffs any amount found due and owing in

             accordance with the applicable provisions of its Collective Bargaining

             Agreement.


                                            -3-
Case: 1:19-cv-00857 Document #: 1 Filed: 02/11/19 Page 4 of 4 PageID #:4



(b)    That Plaintiffs be awarded their costs, including reasonable attorney's fees

       incurred in the prosecution of this action as provided in the Collective

       Bargaining Agreement and under the applicable provisions of ERISA, as

       amended.

(c)    That interest and/or liquidated damages be assessed against Defendant as

       provided in the Collective Bargaining Agreement and the applicable

       provisions of ERISA, as amended.

(d)    For such other and further relief as the Court may determine just and proper.




                                   /s/ Robert B. Greenberg
                                   Asher, Gittler & D'Alba, Ltd.
                                   200 West Jackson Boulevard, Suite 720
                                   Chicago, Illinois 60606
                                   (312) 263-1500 - Fax: (312) 263-1520
                                   rbg@ulaw.com
                                   IL ARDC#: 01047558



                                   /s/ Matthew S. Jarka
                                   Asher, Gittler & D'Alba, Ltd.
                                   200 West Jackson Boulevard, Suite 720
                                   Chicago, Illinois 60606
                                   (312) 263-1500 - Fax: (312) 263-1520
                                   msj@ulaw.com
                                   IL ARDC#: 6322603




                                    -4-
